         Case 1:20-cv-00831-KBM Document 31 Filed 09/04/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

 MARY FORTH,

               Plaintiff,

        vs.                                        CIV 20-0831 KBM

 KILOLO KIJAKAZI,
 Acting Commissioner of Social
 Security,

               Defendant.


                                 ORDER OF REMAND
       Defendant, the Commissioner of Social Security (Commissioner), by and through

his counsel, has filed an unopposed motion with this Court, pursuant to sentence four of

42 U.S.C. § 405(g), to enter a judgment with an order of reversal with remand of the

case for further administrative proceedings. Doc. 30. After reviewing Plaintiff’s case, the

Commissioner submits that remand is warranted. Id. Plaintiff does not oppose the

requested relief. Id.

       To remand under sentence four of 42 U.S.C. § 405(g), however, the Court must

review the record and determine whether the ALJ’s decision is supported by substantial

evidence, or whether the ALJ correctly applied the law relevant to the disability claim.

Nguyen v. Shalala, 43 F.3d 1400, 1403 (10th Cir. 1994). If not, reversal is appropriate.

Id.

       Having reviewed the record in light of the issues Plaintiff raised in her Motion to

Remand, the Court finds that the ALJ’s decision is not supported by substantial
         Case 1:20-cv-00831-KBM Document 31 Filed 09/04/21 Page 2 of 2




evidence and that the ALJ did not apply the correct legal standards in determining that

Plaintiff is not disabled. Therefore, pursuant to the power of this Court to enter a

judgment reversing the Commissioner’s decision with remand under sentence four of 42

U.S.C. § 405(g), this Court hereby reverses the Commissioner’s decision and remands

this matter to the Commissioner. See Shalala v. Schaefer, 509 U.S. 292 (1993). Upon

remand, the agency will reconsider Plaintiff’s claim and specifically evaluate the opinion

evidence of record, including the opinions from Dr. Bray-Morris, pursuant to the

provisions of 20 C.F.R. 404.1527, and explain the weight given to such opinion

evidence.

       Dated this 4th day of September, 2021.




                                          HONORABLE KAREN B. MOLZEN
                                          UNITED STATES MAGISTRATE JUDGE
                                          Proceeding by Consent




                                             2
